Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This office action is in response to communication filed on 04/14/2021. Currently claims 1-19 are pending in the application, with claims 6-12 being withdrawn from consideration.

First Set of Rejections
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 13-14 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al.: Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, in view of Shiotani (JP-06-345569), hereafter referred to as “Shiotani”, as evidenced by Vasilos et al. (US Patent Number 4,582,751), hereafter, referred to as “Vasilos”, in view of Allemand et al. (US Patent Application Publication no. US 2014/0287249 A1), hereafter referred to as “Allemand”.

Regarding claim 1, Shen teaches in Fig. 1 a die of a spark plasma apparatus comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said die is made of graphite (as shown in the labelling of the die in Fig. 1).  
Shen fails to teach explicitly that the surface of the die is coated with a layer of silicon carbide coating.  
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


Regarding claim 3, Shiotani teaches the use of chemical vapor deposition (CVD) to deposit the silicon carbide film, and Allemand teaches the use of chemical vapor deposition (CVD) method for depositing multilayer coating (abstract) comprising hafnium carbide (HfC) on silicon carbide (SiC).

Regarding claims 13-14, Shen teaches in Fig. 1 that the spark plasma apparatus the use of pulsed DC, therefore it would have been obvious to any ordinary artisan that the die and piston would be configured to conduct current. Additionally, it would also have been obvious to any ordinary artisan that maintaining of current from 200 to 6000 A and/or voltage of 1 to 8 In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 15 is rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al. : Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, in view of Shiotani (JP-06-345569), hereafter referred to as “Shiotani”, as evidenced by Vasilos et al. (US Patent Number 4,582,751), in view of Allemand et al. (US Patent Application Publication no. US 2014/0287249 A1), hereafter referred to as “Allemand”, in view of Allemand et al. (US Patent Application Publication no. US 2013/0082421 A1), hereafter referred to as “Allemand 2”.

Regarding claim 15, Shen, Shiotani, and Allemand together teach a spark plasma sintering apparatus.  But Shen, Shiotani, and Allemand fail to explicitly teach the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process. But “Allemand 2” teaches the use of graphite sheet (PapyexTM) coated with boron nitride in a cell where powder is put for a sintering process (para. [0067]), and the coated sheet acts as a diffusing barrier (para. [0040]), and also flexible in nature (para. [0041]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Allemand 2, and combine the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process, because the coated sheet would act as a diffusing barrier (para. [0040]) and would make the product released easily 

Claims 16, and 19 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al.: Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, as evidenced by Peng (Hong Peng, “Spark Plasma Sintering of Si3N4 –based Ceramics”, Doctoral Dissertation, Department of Inorganic Chemistry, Stockholm University, 2004, page 12-13), hereafter, referred to as “Peng”, in view of Shiotani (JP-06-345569), hereafter referred to as “Shiotani”, as evidenced by Vasilos et al. (US Patent Number 4,582,751), in view of Allemand et al. (US Patent Application Publication no. US 2014/0287249 A1), hereafter referred to as “Allemand”.

Regarding claim 16, Shen, Shiotani, and Allemand together teach a spark plasma sintering apparatus.  Shen teaches in Fig. 1 a spark plasma apparatus, and it is inherent that the apparatus has the two pistons comprise an upper piston and a lower piston, further comprising an upper electrode, a lower electrode, and a vacuum chamber, said a vacuum chamber enclosing said die, said upper piston, and said lower piston, said upper electrode electrically conducted to said upper piston via upper spacers, plates or discs, said lower electrode electrically conducted to said lower piston via lower spacers, plates or discs, as evidenced by Peng (page 12-13).

Regarding claim 19, Shen teaches in Fig. 1 a die of a spark plasma apparatus comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said die is made of graphite (as shown in the labelling of the die in Fig. 1).  
Shen fails to teach explicitly that the surface of the die is coated with a layer of silicon carbide coating.  
However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Shiotani’s process being a CVD process would result in homogenous layer of silicon carbide (SiC) as evidenced by Vasilos (column 2, line 52 –  column 3, line 5). Shiotani further teaches that the silicon carbide film thickness would be 5 microns for peeling resistant coating (para. [0022]). Additionally, it would have been obvious to any ordinary artisan that the desired characteristics of oxidation resistance, thermal shock, gas permeability, peeling resistance, and conductivity etc. of the coating would be a function of the coating thickness. It would also have been obvious to any ordinary artisan that the above said characteristics would be optimized, while at the same time maintaining the prime objective of not sacrificing the conduction of electricity, thereby ensuring a thickness which would be enough to provide the said characteristics of oxidation resistance, thermal shock etc., and at the same time thin In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
 But Shen and Shiotani fail to teach explicitly the use of multilayer coating involving hafnium carbide, tantalum carbide or titanium carbide on the silicon carbide layer. However, Allemand teaches the use of multilayer coating for protecting against oxidation on a part made of material capable of being oxidized where the multilayer coating would provide protection against oxidation at high temperatures (para. [0072]).  Allemand also teaches the deposition of hafnium carbide (HfC) layer on  silicon carbide (SiC) (para. [0120]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate  the teaching of Allemand and combine the multilayer coating of hafnium carbide (HfC) on silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection at high temperature against the graphite part (para. [0072]). Allemand also teaches that the multilayer thickness of hafnium carbide (HfC) on silicon carbide (SiC) would preferably be 2 to 3 microns (para. [0120]).
Additionally, Shen teaches in Fig. 1 a spark plasma apparatus, and it is inherent that the apparatus has the two pistons comprise an upper piston and a lower piston, further comprising an upper electrode, a lower electrode, and a vacuum chamber, said a vacuum chamber enclosing said die, said upper piston, and said lower piston, said upper electrode electrically conducted to said upper piston via upper spacers, plates or discs, said lower electrode 


Claims 17, and 18 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al. : Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, as evidenced by Peng (Hong Peng, “Spark Plasma Sintering of Si3N4 –based Ceramics”, Doctoral Dissertation, Department of Inorganic Chemistry, Stockholm University, 2004, page 12-13), hereafter, referred to as “Peng”, in view of Shiotani (JP-06-345569), hereafter referred to as “Shiotani”, as evidenced by Vasilos et al. (US Patent Number 4,582,751), in view of Allemand et al. (US Patent Application Publication no. US 2014/0287249 A1), hereafter referred to as “Allemand”, in view of Allemand et al. (US Patent Application Publication no. US 2013/0082421 A1), hereafter referred to as “Allemand 2”.


Regarding claim 17, Shen, Shiotani, and Allemand (and Peng as evidence) together teach a spark plasma sintering apparatus.  But Shen, Shiotani, and Allemand (and Peng as evidence) fail to explicitly teach the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process. But “Allemand 2” teaches the use of graphite sheet (PapyexTM) coated with boron nitride in a cell where powder is put for a sintering process (para. [0067]), and the coated sheet acts as a diffusing barrier (para. [0040]), and also flexible in nature (para. [0041]).  Therefore, it would have been obvious to a person of ordinary skill in the 

Regarding claim 18, Shen teaches in Fig. 1 a die of a spark plasma apparatus comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said die is made of graphite (as shown in the labelling of the die in Fig. 1).  
Shen fails to teach explicitly that the surface of the die is coated with a layer of silicon carbide coating.  
However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Shiotani’s process being a CVD process would result in homogenous layer of silicon carbide (SiC) as evidenced by Vasilos (column 2, line 52 –  column 3, line 5). Shiotani further teaches that the silicon carbide film thickness would be 5 microns for peeling resistant In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
 But Shen and Shiotani fail to teach explicitly the use of multilayer coating involving hafnium carbide, tantalum carbide or titanium carbide on the silicon carbide layer. However, Allemand teaches the use of multilayer coating for protecting against oxidation on a part made of material capable of being oxidized where the multilayer coating would provide protection against oxidation at high temperatures (para. [0072]).  Allemand also teaches the deposition of hafnium carbide (HfC) layer on  silicon carbide (SiC) (para. [0120]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate  the teaching of Allemand and combine the multilayer coating of hafnium carbide (HfC) on silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection at high temperature against the graphite part (para. [0072]). 
Additionally, Shen teaches in Fig. 1 a spark plasma apparatus, and it is inherent that the apparatus has the two pistons comprise an upper piston and a lower piston, further comprising an upper electrode, a lower electrode, and a vacuum chamber, said a vacuum chamber enclosing said die, said upper piston, and said lower piston, said upper electrode electrically conducted to said upper piston via upper spacers, plates or discs, said lower electrode electrically conducted to said lower piston via lower spacers, plates or discs, as evidenced by Peng (page 12-13).
But Shen, Shiotani, and Allemand (and Peng as evidence) fail to explicitly teach the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process. But “Allemand 2” teaches the use of graphite sheet (PapyexTM) coated with boron nitride in a cell where powder is put for a sintering process (para. [0067]), and the coated sheet acts as a diffusing barrier (para. [0040]), and also flexible in nature (para. [0041]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Allemand 2, and combine the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process, because the coated sheet would act as a diffusing barrier (para. [0040]) and would make the product released easily from the sintering die (KSR Rationale A, MPEP 2143). Since the reference deal with sintering process, one would have reasonable expectation of success from the combination.

Claims 2, 4, and 5 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al.: Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002), as evidenced by Zgalat-Lozynskyy et al. (Zgalat-Lozynskyy  et al. : Spark plasma sintering of TiCN nanopowders in non-linear  heating and loading regimes, J of the European Ceramic Society, 31, Page 809-813 (2011)), hereafter referred to as “Zgalat-Lozynskyy”, in view of Shiotani (JP-06-345569),  as evidenced by Vasilos et al. (US Patent Number 4,582,751), in view of Allemand et al. ((US Patent Application Publication no. US 2014/0287249 A1).

Regarding claim 2, Shen teaches in Fig. 1 a piston of a spark plasma apparatus, comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said piston is made of graphite similar to the die (as evidenced by Zgalat-Lozynskyy in a spark plasma sintering system, that a piston is made from graphite (page 810, column 2, 1st paragraph).  But Shen fails to teach explicitly that the surface of the piston is coated with a layer of silicon carbide coating.  However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Shiotani’s process being a CVD process would result in homogenous layer of silcon carbide (SiC) as evidenced by Vasilos (column 2, line 52 –  column 3, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
But Shen and Shiotani fail to teach explicitly the use of multilayer coating involving hafnium carbide, tantalum carbide or titanium carbide on the silicon carbide layer. However, Allemand teaches the use of multilayer coating for protecting against oxidation on a part made of material capable of being oxidized where the multilayer coating would provide protection against oxidation at high temperatures (para. [0072]).  Allemand also teaches the deposition of hafnium carbide (HfC) layer on  silicon carbide (SiC) (para. [0120]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate  the teaching of Allemand and combine the multilayer coating of hafnium carbide (HfC) on silicon carbide (SiC) with the graphite part of Shen, so the coating would provide 

Regarding claim 4, Shiotani teaches the use of chemical vapor deposition (CVD) to deposit the silicon carbide film, and Allemand teaches the use of chemical vapor deposition (CVD) method for depositing multilayer coating (abstract) comprising hafnium carbide (HfC) on silicon carbide (SiC).

Regarding claim 5, Shen teaches in Fig. 1 a die and piston of a spark plasma apparatus, characterized in that the said die and piston are made of graphite (as evidenced by Zgalat-Lozynskyy in a spark plasma sintering system, that a piston is made from graphite (page 810, column 2, 1st paragraph).  But Shen fails to teach explicitly that the surface of the die and piston are coated with a layer of silicon carbide coating.  However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Shiotani’s process being a CVD process would result in homogenous layer of silicon carbide (SiC) as evidenced by Vasilos (column 2, line 52 –  column 3, line 5). Shiotani further teaches that the silicon carbide film thickness would be In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
But Shen and Shiotani fail to teach explicitly the use of multilayer coating involving hafnium carbide, tantalum carbide or titanium carbide on the silicon carbide layer. However, Allemand teaches the use of multilayer coating for protecting against oxidation on a part made of material capable of being oxidized where the multilayer coating would provide protection against oxidation at high temperatures (para. [0072]).  Allemand also teaches the deposition of hafnium carbide (HfC) layer on  silicon carbide (SiC) (para. [0120]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate  the teaching of Allemand and combine the multilayer coating of hafnium carbide (HfC) on silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection at high temperature against the graphite part (para. [0072]). 
Shen further teaches in Fig. 1  a spark plasma sintering apparatus (SPS) comprising a die and two pistons as shown in the figure for defining a sintering and densification process (abstract and introduction), which is capable of receiving powder (sample, as shown in Fig. 1) to be sintered and densified.


Second Set of Rejections

Claims 1, 3, and 13-14 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al.: Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, in view of Shiotani (JP-06-345569), hereafter referred to as “Shiotani”, as evidenced by Vasilos et al. (US Patent Number 4,582,751), hereafter, referred to as “Vasilos”. 

Regarding claim 1, Shen teaches in Fig. 1 a die of a spark plasma apparatus, comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said die is made of graphite (as shown in the labelling of the die in Fig. 1).  But Shen fails to teach explicitly that the surface of the die is coated with a layer of silicon carbide coating.  However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


Regarding claim 3, Shiotani teaches the use of chemical vapor deposition (CVD) to deposit the silicon carbide film. 

Regarding claims 13-14, Shen teaches in Fig. 1 that the spark plasma apparatus the use of pulsed DC, therefore it would have been obvious to any ordinary artisan that the die and piston would be configured to conduct current. Additionally, it would also have been obvious to any ordinary artisan that maintaining of current from 200 to 6000 A and/or voltage of 1 to 8 volts as claimed would be a matter of optimization that would be performed under routine experimentation to perform a sintering process to produce products with specific properties.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 15 is rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al.: Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, in view of Shiotani (JP-06-345569), hereafter referred to as “Shiotani”, as evidenced by Vasilos et al. (US Patent Number 4,582,751), in view of Allemand et al. (US Patent Application Publication no. US 2013/0082421 A1), hereafter referred to as “Allemand 2”.

Regarding claim 15, Shen, and Shiotani together teach a spark plasma sintering apparatus.  But Shen, and Shiotani fail to explicitly teach the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process. But “Allemand 2” teaches the use of graphite sheet (PapyexTM) coated with boron nitride in a cell where powder is put for a sintering process (para. [0067]), and the coated sheet acts as a diffusing barrier (para. [0040]), 

Claims 16, and 19 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al.: Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, as evidenced by Peng (Hong Peng, “Spark Plasma Sintering of Si3N4 –based Ceramics”, Doctoral Dissertation, Department of Inorganic Chemistry, Stockholm University, 2004, page 12-13), hereafter, referred to as “Peng”, in view of Shiotani (JP-06-345569), hereafter referred to as “Shiotani”, as evidenced by Vasilos et al. (US Patent Number 4,582,751).

Regarding claim 16, Shen, and Shiotani together teach a spark plasma sintering apparatus.  Shen teaches in Fig. 1 a spark plasma apparatus, and it is inherent that the apparatus has the two pistons comprise an upper piston and a lower piston, further comprising an upper electrode, a lower electrode, and a vacuum chamber, said a vacuum chamber enclosing said die, said upper piston, and said lower piston, said upper electrode electrically conducted to said upper piston via upper spacers, plates or discs, said lower electrode 

Regarding claim 19, Shen teaches in Fig. 1 a die of a spark plasma apparatus comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said die is made of graphite (as shown in the labelling of the die in Fig. 1).  
Shen fails to teach explicitly that the surface of the die is coated with a layer of silicon carbide coating.  
However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Shiotani’s process being a CVD process would result in homogenous layer of silicon carbide (SiC) as evidenced by Vasilos (column 2, line 52 –  column 3, line 5). Shiotani further teaches that the silicon carbide film thickness would be 5 microns for peeling resistant coating (para. [0022]). Additionally, it would have been obvious to any ordinary artisan that the desired characteristics of oxidation resistance, thermal shock, gas permeability, peeling resistance, and conductivity etc. of the coating would be a function of the coating thickness. It would also have been obvious to any ordinary artisan that the above said characteristics would In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
 Additionally, Shen teaches in Fig. 1 a spark plasma apparatus, and it is inherent that the apparatus has the two pistons comprise an upper piston and a lower piston, further comprising an upper electrode, a lower electrode, and a vacuum chamber, said a vacuum chamber enclosing said die, said upper piston, and said lower piston, said upper electrode electrically conducted to said upper piston via upper spacers, plates or discs, said lower electrode electrically conducted to said lower piston via lower spacers, plates or discs, as evidenced by Peng (page 12-13).


Claims 17, and 18 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al. : Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002)), hereafter referred to as “Shen”, as evidenced by Peng (Hong Peng, “Spark Plasma Sintering of Si3N4 –based Ceramics”, Doctoral Dissertation, Department of Inorganic Chemistry, Stockholm University, 2004, page 12-13), hereafter, referred to as “Peng”, in view of Shiotani 


Regarding claim 17, Shen, and Shiotani (and Peng as evidence) together teach a spark plasma sintering apparatus.  But Shen, and Shiotani (and Peng as evidence) fail to explicitly teach the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process. But “Allemand 2” teaches the use of graphite sheet (PapyexTM) coated with boron nitride in a cell where powder is put for a sintering process (para. [0067]), and the coated sheet acts as a diffusing barrier (para. [0040]), and also flexible in nature (para. [0041]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Allemand 2, and combine the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process, because the coated sheet would act as a diffusing barrier (para. [0040]) and would make the product released easily from the sintering die (KSR Rationale A, MPEP 2143). Since the reference deal with sintering process, one would have reasonable expectation of success from the combination.

Regarding claim 18, Shen teaches in Fig. 1 a die of a spark plasma apparatus comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process 
Shen fails to teach explicitly that the surface of the die is coated with a layer of silicon carbide coating.  
However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Shiotani’s process being a CVD process would result in homogenous layer of silicon carbide (SiC) as evidenced by Vasilos (column 2, line 52 –  column 3, line 5). Shiotani further teaches that the silicon carbide film thickness would be 5 microns for peeling resistant coating (para. [0022]). Additionally, it would have been obvious to any ordinary artisan that the desired characteristics of oxidation resistance, thermal shock, gas permeability, peeling resistance, and conductivity etc. of the coating would be a function of the coating thickness. It would also have been obvious to any ordinary artisan that the above said characteristics would be optimized, while at the same time maintaining the prime objective of not sacrificing the conduction of electricity, thereby ensuring a thickness which would be enough to provide the said characteristics of oxidation resistance, thermal shock etc., and at the same time thin enough not to negatively impact the conduction of electricity, resulting in an optimized thin coating of silicon carbide. Therefore, maintaining the thickness of the silicon carbide layer in the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Additionally, Shen teaches in Fig. 1 a spark plasma apparatus, and it is inherent that the apparatus has the two pistons comprise an upper piston and a lower piston, further comprising an upper electrode, a lower electrode, and a vacuum chamber, said a vacuum chamber enclosing said die, said upper piston, and said lower piston, said upper electrode electrically conducted to said upper piston via upper spacers, plates or discs, said lower electrode electrically conducted to said lower piston via lower spacers, plates or discs, as evidenced by Peng (page 12-13).
But Shen, Shiotani, and Allemand (and Peng as evidence) fail to explicitly teach the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process. But “Allemand 2” teaches the use of graphite sheet (PapyexTM) coated with boron nitride in a cell where powder is put for a sintering process (para. [0067]), and the coated sheet acts as a diffusing barrier (para. [0040]), and also flexible in nature (para. [0041]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Allemand 2, and combine the use of flexible graphite sheet that is coated with layer of boron nitride during the sintering process, because the coated sheet would act as a diffusing barrier (para. [0040]) and would make the product released easily from the sintering die (KSR Rationale A, MPEP 2143). Since the reference deal with sintering process, one would have reasonable expectation of success from the combination.

Claims 2, 4, and 5 are rejected under 35 U.S.C.103 as being obvious over Shen et al. (Shen et al.: Spark Plasma Sintering of Alumina: J Am. Ceram. Soc. 85 (8), Page 1921-1927, (2002), as evidenced by Zgalat-Lozynskyy et al. (Zgalat-Lozynskyy  et al. : Spark plasma sintering of TiCN nanopowders in non-linear  heating and loading regimes, J of the European Ceramic Society, 31, Page 809-813 (2011)), hereafter referred to as “Zgalat-Lozynskyy”, in view of Shiotani (JP-06-345569), as evidenced by Vasilos et al. (US Patent Number 4,582,751).

Regarding claim 2, Shen teaches in Fig. 1 a piston of a spark plasma apparatus, comprising a die and two pistons (on the top and bottom of sample area) defining a sintering process capable of receiving a powder to be sintered, characterized in that the said piston is made of graphite similar to the die (as evidenced by Zgalat-Lozynskyy in a spark plasma sintering system, that a piston is made from graphite (page 810, column 2, 1st paragraph).  But Shen fails to teach explicitly that the surface of the piston is coated with a layer of silicon carbide coating.  However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical vapor deposition (CVD) process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part (para. [0016]). Shiotani’s process being a CVD process would result in homogenous layer of silicon carbide (SiC) as evidenced by Vasilos (column 2, line 52 –  column 3, line 5).  Shiotani further teaches that the silicon carbide film thickness would be 5 microns for In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 4, Shiotani teaches the use of chemical vapor deposition (CVD) to deposit the silicon carbide film. 

Regarding claim 5, Shen teaches in Fig. 1 a die and piston of a spark plasma apparatus, characterized in that the said die and piston are made of graphite (as evidenced by Zgalat-Lozynskyy in a spark plasma sintering system, that a piston is made from graphite (page 810, column 2, 1st paragraph).  But Shen fails to teach explicitly that the surface of the die and piston are coated with a layer of silicon carbide coating.  However, Shiotani teaches in Fig. 1 the use of silicon carbide (SiC) coating (element 18) on a part made graphite (element 19) by a chemical In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Shen further teaches in Fig. 1  a spark plasma sintering apparatus (SPS) comprising a die and two pistons as shown in the figure for defining a sintering and densification process 

Responses to Declaration

The Declaration under 37 CFR 1.132 filed on 04/14/2021 is insufficient to overcome the rejection of claim 1 based upon the rejection that has not been overcome, a specific reference of Shiotani (JP-06-345569), applied under 35 U.S.C. 103 (See MPEP § 716) as set forth in the last Office action. It includes statements that the affiant disagrees with the Office action’s reasoning that it would have been obvious to combine the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part.  The affiant puts forward the above argument in the context of that silicon carbide would negatively affect the basic operation of the device, as silicon carbide is a well-known semiconductor and conductivity through the graphite part is very important for the spark plasma apparatus. However, the examiner respectfully disagrees with the assertion. The examiner takes the position that it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shiotani, and combine the step the coating of silicon carbide (SiC) with the graphite part of Shen, so the coating would provide oxidation resistance protection, thermal shock resistance, and advanced gas impermeability against the graphite part by using an optimizing activity. The examiner wants to point out that optimization is a balancing act, where a person of ordinary skill would carry out experimentation to improve the 


Responses to Arguments

Applicant’s argument filed on 04/14/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claims 1, and 2 has been considered, but is not persuasive.  The applicant argues that since silicon carbide is a well-known semiconductor, therefore, one of ordinary skill would expect that silicon carbide coating would not be feasible particularly because of semiconductor nature of the material and would negatively impact the electrical conductivity of the graphite apparatus.  However, as explained in the rejection section and the preceding section, the examiner takes the position that optimization is a balancing activity. As Shiotani teaches the desired characteristics of oxidation resistance, thermal shock, gas permeability etc. of the silicon carbide coating, It would also have been obvious to any ordinary artisan that the above said characteristics would be optimized, while at the same time In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Therefore, the examiner maintains that based on the teaching of Shen, in view of Shiotani, as evidenced by Vasilos, and further in view of Allemand, the rejection set forth in this Office action addresses the scope of the claim and is relevant.

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742